ORDER
PER CURIAM
Bobby Price (“Price”) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. On appeal, Price’s sole point makes an argument not raised in his Rule 24.035 motion. Citing manifest injustice, however, Price requests plain-error review under Rule 84.13(c). Because we cannot conduct plain-error review on an appeal from the denial of a post-conviction motion, we cannot review Price’s claim.
*259We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).